Citation Nr: 1503297	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-07 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for a right ankle disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

A video conference hearing was held in November 2014.  A transcript of the hearing testimony is associated with the electronic claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim for his right ankle.  His most recent VA orthopedic examination, in which his right ankle was examined, took place in June 2014.  The clinical findings were limited to orthopedic-based findings and the diagnoses included right ankle open reduction internal fixation of the medial malleolus and right ankle traumatic arthritis.    

During his November 2014 hearing, the Veteran testified that in addition to being treated for his ankle at the VA medical facility in Biloxi, he was also seeing a private physician at Tulane University.  He added he "recently" saw this physician.  The Veteran informed the undersigned that this private physician had considered performing an ankle fusion procedure, but that it was determined that the ankle was in need of replacement.  The Veteran further mentioned that medical records associated with treatment provided by this private physician showed that he had circulation problems concerning blood flow in his foot and ankle.  His representative added that these records also included a CT (computed tomography) report which showed blood flow findings into the Veteran's lower extremity.  The representative indicated that he would be submitting these records.  The Veteran's representative submitted copies of VA treatment records from October 2014, but records from Tulane University are not of record.  

The outstanding private medical records from Tulane University may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2014).  This is particularly so as they seem to relate to non-orthopedic clinical findings, i.e., pertaining to circulation of blood into the Veteran's lower extremity.  

The most recent medical evidence on file from the Biloxi medical facility is dated in October 2014.  On remand, the AOJ should seek to obtain any and all outstanding VA outpatient treatment records dated since September 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records, dating from October 2014 to the present.  

2.  Ask the Veteran to identify the physician who treated his right ankle at Tulane University.  After securing the necessary release, obtain these records..

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, preferably vascular, to determine the current nature of any right ankle complaints.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  The examiner should specifically identify any vascular findings in the right lower extremity and determine whether any such findings are related to the service-connected right ankle disability.  

4.  Following completion of all indicated development, the AOJ should review and readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

